Case: 1:15-cv-00713 Document #: 289 Filed: 10/05/20 Page 1 of 1 PageID #:3617

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Francisco Romero
                                 Plaintiff,
v.                                                Case No.: 1:15−cv−00713
                                                  Honorable Sharon Johnson Coleman
Michael P. Atchison, et al.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 5, 2020:


         MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiff's motion
to seal [288] is granted. Responses to the motions for partial summary judgment [282],
[284] to be filed on or before 11/2/2020. Replies to be filed on or before 11/16/2020. Once
the matter is fully briefed, the Court shall take it under advisement. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
